                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
ERB LEGAL INVESTMENTS LLC,                          )
                                                    )
        Plaintiff and Counterclaim Defendant,       )
                                                    )
v.                                                  )
                                                    )   Cause No. 4:20-CV-1255
QUINTESSA MARKETING LLC,                            )
                                                    )
                                                    )
        Defendant and Counterclaim Plaintiff.       )
                                                    )
                                                    )
                                                    )

 MOTION FOR LEAVE TO AMEND COMPLAINT AND JOIN ADDITIONAL PARTY
                          DEFENDANT

       COMES NOW Plaintiff, ERB LEGAL INVESTMENTS LLC, by and through attorney

E. Ryan Bradley of The Bradley Law Firm and pursuant to Fed R. Civ. P. 15 for leave to file an

Amended Complaint and pursuant to Fed R. Civ. P. 19, or in the alternative Fed R. Civ. P. 20,

add additional party defendants and in support thereof states as follows:

       1.      Under the current scheduling order, Plaintiff was afforded time to file an

Amended Complaint on or before March 16, 2021.

       2.      Lauren Mingee was Defendant Quintessa Marketing, LLC’s sole owner and

Plaintiff seeks to add her as a party Defendant pursuant to FRCP 19 as a required party whose

absence from this case would result in incomplete relief to Plaintiff and disposing of this action

in her absence would impair and/or impeded Plaintiff’s ability to obtain full and complete relief.

In the alternative, Plaintiff seeks to add Lauren Mingee under FRCP 20 on the basis that
Plaintiff’s right to relief is asserted against her jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or occurrences and

common questions of law and fact are common to all defendants as more fully set forth in

Exhibit 1, the proposed Amended Complaint, whose contents of which are incorporated herein

by reference as the basis for adding Mingee to this cause of action.

        3.      That no party to this matter will be prejudiced by the amending of Plaintiff’s

Complaint or adding this defendant.

        4.      That it is in the interest of justice to allow Plaintiff to amend its Complaint and

add Lauren Mingee as a party defendant.

        5.      Plaintiff’s proposed Second Amended Complaint is attached hereto as Exhibit 1.

        WHEREFORE, Plaintiff respectfully requests this Court SUSTAIN Plaintiff’s Motion

and deem Plaintiff’s proposed Second Amended Complaint FILED instanter and for any such

other and further relief as this Court deems appropriate under the circumstances.


                                                         Respectfully submitted,
                                                                                    /s/ E. Ryan Bradley
                                                   By:
                                                         E. Ryan Bradley, #53777
                                                         The Bradley Law Firm
                                                         Attorney for Plaintiff
                                                         1424 Washington Avenue, Ste 300
                                                         St. Louis, MO 63103
                                                         (314) 721-9111 (phone)
                                                         (314) 255-2765 (fax)
                                                         Ryan@thebradleylawfirm.com


                                                                 PAGE LAW


                                                                 /s/ Anna Lammert
                                                                 Anna Lammert, #MO64972
                                                             9930 Watson Road Suite 100
                                                             St. Louis, Missouri 63126
                                                             Office: (314)-835-5817
                                                             Fax: (314)-835-5867
                                                             anna@pagelaw.com
                                                             Attorney for Plaintiff



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 27, 2021, I electronically filed the
foregoing Certificate of Service with the Clerk of the Court using the Missouri Courts E-Filing
System which was sent notification of such filing to all counsel of record. I further certify that I
signed, or caused my electronic signature to be place upon the original of the foregoing
documents and that a copy of the foregoing was sent via the Court’s efiling system to.

Dudley McCarter
Behr, McCarter & Potter P.C
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: dmccarter@bmplaw.com

Joseph T. Neely
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: jneely@bmplaw.com

Ryan M. Hyde
Behr, McCarter & Potter, P.C.
Attorney For: Quintessa Marketing, LLC
7777 Bonhomme Ave, Suite 1400
St. Louis, MO 63105
Phone: (314) 862-3800
Fax: (314) 862-3953
Email Address: rhyde@bmplaw.com
James Wyrsch
Khazaeli Wyrsch LLC
911 Washington Ave #211
St. Louis, MO 63101
Phone: 314-288-0777
Fax: 314-400-7701
Email address: james.wyrsch@kwlawstl.com


/s/E. Ryan Bradley
